DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/18/2022 has been entered.
 
Response to Amendment
This Office Action is responsive to the amendment filed 02/18/2022 (“Amendment”). Claims 23-38, 40-43, and 50 are currently under consideration. The Office acknowledges the amendments to claim 23, as well as the cancellation of claims 51-56.
The objection(s) to the drawings, specification, and/or claims, the interpretation(s) under 35 USC 112(f), and/or the rejection(s) under 35 USC 101 and/or 35 USC 112 not reproduced below has/have been withdrawn in view of the corresponding amendments. The amendment with respect to the claim objection is persuasive, and the objection is accordingly withdrawn. New claim objections are added. A new rejection under 35 USC 112(d) has been added.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 23 is objected to because of the following informalities: in line 3, the recitation of “has a first side” should instead read --having a first side--.  In line 10, the recitation of “connectable” should read --attachable-- for consistency. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “add-on device” in claims 23, 28-31, 35, 40, 42, and 50, “processing device” in claims 32, 34, and 35, “power coupling device” in claims 41-43, and “data coupling device” in claims 41-43.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (e.g. for “add-on device,” device 20 as shown in Fig. 1; for “processing device,” a processor as in ¶ 0033 of the substitute specification; for “power coupling device,” a coil as in ¶ 0076; for “data coupling device,” a coil as in ¶ 0077).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 50 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claim 50, it repeats a limitation already found in claim 23, and is therefore not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-38, 40-43, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2015/0087922 (“Bardy”) in view of US Patent Application Publication 2016/0287177 (“Huppert”) and US Patent Application Publication 2019/0374138 (“Frey”).
Regarding claim 23, Bardy teaches [a] system for facilitating detection of a respiratory status (Abstract, respiratory measures), comprising: a flexible patch has a first side configured to be affixed or attached to skin of a patient's body (Abstract, flexible extended wear electrode patch placed on the sternum - also see ¶ 0047, adhered to the skin), the patch having at least one sensor or sensor arrangement for sensing a body activity corresponding to the respiratory status of the patient's body (¶ 0057 and Fig. 18, air flow sensor 191, respiratory rate sensor 192), and a re-usable add-on device … that is attachable to and detachable from the patch (Abstract, removable and reusable monitor recorder - see e.g. Figs. 4 and 5, monitor recorder 14) and is adapted to … receive a sensor signal or parts thereof from the patch (¶ 0043, receiving and recording the sensor data), wherein the flexible patch has a second side that is opposite said first side, and wherein the add-on device is connectable to said second side of the patch (Fig. 4, the side on which monitor recorder 14 attaches, which is opposite the side that adheres to the skin), and wherein the sensor or the sensor arrangement is configured to determine or output a sensor signal corresponding to said body activity (¶ 0057, outputting sensor signals through electric pads 195 to monitor recorder 14).
Bardy does not appear to explicitly teach the re-usable add-on device being in the form of an additional flexible patch.
Huppert teaches both a sensor/processing component and a re-usable add-on device being configured as flexible patches (¶¶s 0007, 0082, 0086 - see e.g. Fig. 8A, where sensor unit 806 and electrodes 802 are both arranged as conformal patches). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the monitor recorder 14 of Bardy configured as a flexible patch, as in Huppert, for the purpose of increasing the accuracy of measurements (Huppert: ¶ 0006).
Bardy-Huppert does not appear to explicitly teach the add-on device being adapted to provide energy to the patch (in Bardy, the battery is on the patch, as shown in Figs. 6 and 18).
Frey teaches a control device 112 (shown in Fig. 3 attached to body tissue 174) having a wireless near-field communication device (122) that uses a coil for inductively receiving energy (¶¶s 0081 and 0082). This energy is provided by the wireless near-field communication device 148 found in data reader module 132 (Figs. 3A and 3B - also see ¶ 0207, describing transmission of energy via inductive coupling).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate coils into the patch 15 and monitor reader 14 of Bardy, making the monitor reader 14 the power source and enabling it to inductively transfer power/electrical energy to patch 15, as in Frey, for the purpose of increasing convenience by not requiring a wired connection, as the simple substitution of one known power transfer arrangement (Bardy: wired) for another (Frey: wireless) with predictable results (providing energy to the patch to enable sensing, etc.), and since the monitor reader 14 is larger and reusable, which enables easy replacement or recharging of the power source (Frey: ¶ 0103, exchangeable or rechargeable battery, e.g. in the case that power runs out while the patch still has useful life).
Regarding claim 24, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the system is configured to determine a respiratory airflow indicator based on the sensor signal (Bardy: ¶ 0057, air flow sensor 191 detecting tracheal breathing sounds - also see ¶ 0077, describing detection of air flow events, abnormalities, etc.).
Regarding claim 25, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the system is configured to mathematically transform the sensor signal into at least one of a respiratory airflow indicator, a respiratory airflow rate or changes thereof (Bardy: ¶ 0057, air flow sensor 191 detecting tracheal breathing sounds - also see ¶ 0077, describing various mathematical manipulations/transformations that can be performed to determine respiratory airflow indicators/events, such as apneas).
Regarding claim 26, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the sensor or sensor arrangement comprises at least one of a stretch sensor for sensing stretching of the skin, a sonic sensor configured for detecting sound caused by respiratory airflow (Bardy: ¶ 0057, air flow sensor 191 being a microphone), or a movement sensor for detecting movement of the body, wherein the sensor signal represents at least one of a detected degree of stretching, respiratory airflow sound and body movement (Bardy: ¶ 0057, detecting tracheal breathing sounds).
Regarding claim 27, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the system is configured to determine or calculate the respiratory airflow indicator by analyzing one or more of the stretch of the body, the sound caused by respiratory airflow, and the movement of the body (Bardy: ¶ 0077, where the air flow events, abnormalities, etc. are calculated by analyzing the tracheal breathing sounds detected by an air flow sensor like the sensor 191 of ¶ 0057).
Regarding claim 28, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the at least one add-on device is adapted to provide an electrical or data connection between the add-on device and the patch when the add-on device is connected to the patch which is disconnected when the add-on device is separated from the patch (Bardy: ¶ 0043 describes monitor recorder 14 as having an electrical and data connection with the patch when connected thereto - also see ¶ 0059, describing the electrical contacts).
Regarding claims 30 and 31, Bardy-Huppert-Frey teaches all the features with respect to claims 23 and 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the add-on device is configured to receive the sensor signal from the patch in a wireless manner, and wherein the add-on device comprises an add-on device interface for transmitting or receiving at least one of the sensor signal, the respiratory airflow indicator, a warning, and instructions in a wireless manner (Bardy: ¶ 0057, a wireless transceiver for transmitting information between patch 15 and monitor recorder 14; ¶ 0066, a wireless interface for data offload, etc.; ¶ 0080, wireless connection; ¶ 0013, wireless transfer of sensor data to monitor).
Regarding claim 32, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the system comprises a processing device arranged and configured for calculating the respiratory airflow indicator based on the sensor signal (Bardy: ¶ 0077, microcontroller 61).
Regarding claim 33, Bardy-Huppert-Frey teaches all the features with respect to claim 32, as outlined above. Bardy-Huppert-Frey further teaches wherein the respiratory flow indicator is calculated by correlation of the sensor signal with one or more reference signals or values (Bardy: ¶ 0084 describes correlating air flow events with ECG and other non-air flow data to determine a respiratory flow indicator including e.g. “serious sleep apnea”).
Regarding claim 34, Bardy-Huppert-Frey teaches all the features with respect to claim 32, as outlined above. Bardy-Huppert-Frey further teaches wherein the processing device is configured for determination or calculation of at least one of a respiratory airflow limitation, a change thereof and a different irregularity based on the respiratory airflow indicator (Bardy: ¶ 0077, determining interruptions of air flow including apneas and hypopneas).
Regarding claim 35, Bardy-Huppert-Frey teaches all the features with respect to claim 32, as outlined above. Bardy-Huppert-Frey further teaches wherein the processing device is arranged on or forms part of the patch or add-on device (Bardy: Fig. 10, microcontroller 61 being part of the add-on device, i.e., circuitry 60 of monitor recorder 14 as described in ¶ 0062).
Regarding claim 36, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the system further comprises at least one user device, wherein at least one of the sensor signal, the respiratory airflow indicator, a warning, and instructions are transmittable to the user device (Bardy: Fig. 3, download station 125 receives the data from monitor recorder 14 - see ¶¶s 0043 and 0084); or wherein the user device comprises a user interface which is configured to output the respiratory airflow indicator, a warning, or instructions by means of this user interface.
Regarding claim 37, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the system is configured to automatically provide or adapt treatment measures for treating an airflow limitation or another irregularity detectable based on the respiratory airflow indicator (Bardy: ¶ 0084, initiating an alarm for patient awareness, where awareness is a treatment measure because it enables the user to promptly seek treatment).
Regarding claim 38, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the respiratory airflow indicator is an indicator corresponding to changes of at least one of a respiratory airflow rate, inspiration time, expiration time, and respiration volume (Bardy: ¶ 0016, detecting respiratory rate events, ¶ 0019, monitoring respiratory rate, etc.).
Regarding claim 40, Bardy-Huppert-Frey teaches all the features with respect to claim 24, as outlined above. Bardy-Huppert-Frey further teaches wherein the add-on device has the same dimensions as the patch (Bardy: Fig. 4, monitor recorder 14 snaps into a receptacle 25 during use, as described in ¶ 0048. This receptacle 25 has matching dimensions to the recorder 14 so that it can conformably receive and securely hold the recorder 14 in place (¶ 0048)).
Regarding claim 41, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the patch comprises a patch interface having at least one of a power coupling device, a data coupling device, and an antenna for receiving or transmitting energy or information (Bardy: Fig. 11, external connector 74 - also see ¶¶s 0062 and 0068, describing data coupling with monitor recorder 14. Based on the combination with Frey, the coil would be considered an antenna and a power coupling device as well).
Regarding claim 42, Bardy-Huppert-Frey teaches all the features with respect to claim 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the add-on device comprises an add-on device interface having at least one of a power coupling device, a data coupling device, and an antenna for connecting the add-on device to the patch electrically or electronically (Bardy: Fig. 10, external connector 65 - also see ¶¶s 0062 and 0068, describing data coupling with patch 15).
Regarding claims 29, 43, and 50, Bardy-Huppert-Frey teaches all the features with respect to the corresponding claims 50, 41, and 23, as outlined above. Bardy-Huppert-Frey further teaches wherein the add-on device is configured to provide electrical energy to the patch in a wireless manner (inductively, as in Frey), wherein at least one of the data coupling device, the power coupling device, and the antenna is configured for one or more of inductive, capacitive and/or near field power transfer (inductive power transfer, as in Frey), and wherein the add-on device is adapted to provide energy to the patch (see claim 23).

Response to Arguments
Applicant’s arguments filed 02/18/2022 have been fully considered, but they are not persuasive. Notably, the flexible patch of Huppert is not being added to Bardy, e.g. next to the patch of Bardy and still on the skin. Instead, the configuration/material of the add-on device of Bardy is being changed, as motivated by the teachings of Huppert. Regarding Frey, it need not teach a flexible patch housing because the combination already includes this feature. Therefore, all claims remain rejected in light of the prior art. 
The prior art made of record and not relied upon is also considered pertinent to applicant's disclosure. US Patent Application Publication 2015/0119666 (“Brister”) teaches using a thin and flexible housing comprising electronics which include a power source, the power source able to power a sensor receivable in the housing (¶¶s 0059 and 0469, Fig. 22A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREY SHOSTAK whose telephone number is (408) 918-7617.  The examiner can normally be reached Monday - Friday 7 am - 3 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims, can be reached at (571) 272-7540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREY SHOSTAK/Primary Examiner, Art Unit 3791